—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 1, 2000, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was discharged from her employment as a hotel housekeeper after she refused to work a mandatory overtime assignment despite having been warned that if she failed to report for the assignment her employment would be terminated. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits because she was terminated due to disqualifying misconduct. Claimant appeals and we affirm. The record reveals that claimant understood that occasional overtime hours were a condition of employment as she testified that she had worked numerous overtime assignments in the past when her employer asked her to do so. This Court has held that an employee’s refusal to accept reasonable work or overtime assignments may rise to the level of disqualifying misconduct (see, Matter of Estremera [Sweeney], 244 AD2d 694; Matter of David [Sweeney], 224 AD2d 793). Accordingly, we conclude that the Board’s decision is supported by substantial evidence.
Cardona, P. J., Mercure, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.